Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dora Caudle appeals from the tax court’s order upholding the Commissioner of Internal Revenue’s proposed levy action with respect to her 2005 and 2006 income tax liability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Caudle v. Comm’r of Internal Revenue, No. 18735-13L (U.S.T.C. Oct. 2, *2212014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.